


Exhibit 10.02
 
Fourth Amendment
to the
Xcel Energy Senior Executive Severance and Change-In-Control Policy


THIS FOURTH AMENDMENT is made this 20th day of February, 2013, by Xcel Energy
Inc. (the “Principal Sponsor”).


WITNESSETH:


WHEREAS, the Principal Sponsor maintains the Xcel Energy Senior Executive
Severance and Change-In-Control Policy (the “Policy”), and


WHEREAS, the Board of Directors of the Principal Sponsor (the “Board”) has
reserved the right to make amendments to the Policy, and


WHEREAS, the governance, Compensation and Nominating Committee of the Board of
Directors of the Principal Sponsor (the “Committee”) has reserved the right to
appoint or remove Participants under the Policy, and


WHEREAS, the Committee wishes to amend the Policy in certain respects effective
February 20, 2013, to add a Participant and to remove Participants who have
retired or otherwise terminated employment with the Company.


NOW, THEREFORE, the Board hereby amends the Policy as follows:


1.           The following new Schedule I shall replace the current Schedule I
as it appears therein:


Schedule I - Participants
Name
Tier
Severance Multiple
Change-in-Control Multiple
Fowke III, Benjamin G.S.
1
1
3
Hart, Cathy J.
1
1
3
Larson, Kent T.
1
1
3
Madden, Teresa S.
1
1
3
McDaniel Jr., Marvin E.
1
1
3
O’Connor, Timothy J.
1
1
3
Sparby, David M.
1
1
3
Wilensky, Scott M.
1
1
3
Palmer, Robert Roy
2
1
2
Tyson II, George E.
2
1
2



2.           Savings Clause. Except as hereinabove set forth, the Xcel Energy
Senior Executive Severance and Change-In-Control Policy shall continue in full
force and effect.


IN WITNESS WHEREOF, Xcel Energy Inc. has caused this instrument to be enacted by
its duly authorized officer as of the date set forth to be effective February
20, 2013.
 
XCEL ENERGY INC.
 
 
 
/s/ Benjamin G.S. Fowke III
 
 
 
By: Benjamin G.S. Fowke III
 
 
 
Its: Chairman, President & Chief Executive Officer



